DETAILED ACTION
This Office Action is in response to a communication made on January 22, 2021
Claims 21 and 41-59 are pending in the application.
Claim 21 has been amended by the Applicant
Claims 22-40 have been cancelled by the Applicant
New Claims 41-59 have been added by the Applicant
Claims 41-59 have allowable subject matter 
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner withdraws the claim objections to claims 28 and 35 as the claims have been cancelled.
Applicant’s arguments to the rejections under 35 USC §103, filed January 22, 2021, have been fully considered.
The Applicant argues on page 9 that “Kirchmeier makes no mention of a read receipt. Consequently, Kirchmeier cannot teach "a read receipt subscription request," as claimed”. The examiner agrees. 
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole .

Claim 21 is rejected under U.S.C. 103 as being unpatentable over Gusler et al (US Patent Application Pub. No. 2005/0021650 A1) hereinafter Gusler, in view of Kristiansen et al (US Patent Application Pub. No. 2011/0029615 A1) hereinafter Kristiansen, and in further view of Clarke et al (US Patent Application Pub. No. 2012/0179767A1) hereinafter Clarke.
Regarding claim 21, Gusler teaches:
A computer-implemented method performed within an email server, comprising: receiving, by the email server and from a sender via an email client, an email addressed to a plurality of users and a read receipt distribution list; forwarding, by the email server, the email and a read receipt request to addresses of the plurality of users; receiving, by the email server and from one of the plurality of users, a read receipt for the email; and forwarding, by the email server using the read receipt distribution list, the received read receipt to users included in the read receipt distribution list, and (see Fig. 6 item 220 and ¶ [0071], Gusler shows a system having various network components such as an e-mail routing system or a mail server (an email server), Fig. 2 items 250,230 and ¶ [0026]-[0028] shows the system allows e-mail communication from a sender, using sender's e-mail client, to a recipient who utilizes recipient's e-mail client (via an email client), where an email includes a request from the sender to notify that the recipient has been provided with the content of the message (read receipt request), and the received email includes a request to send multi-party notifications to a number of persons (read receipt distribution list), Fig. 5 items 523,524, Fig. 3 item 340 and ¶ [0033] shows the sender can select individual users and/or a group, Fig. 3 step 360 and ¶ [0035] shows the email is sent to the selected group of persons (forwarding, by the email server, the email and a read receipt request to addresses of the plurality of users) who also receive the multi-party receipt notifications (forwarding, by the email server using the read receipt distribution list, the received read receipt to users included in the read receipt distribution list)
wherein the email client is configured to generate the read receipt distribution list by: displaying, within a user interface, the plurality of users to the sender, and (see Fig. 5 and ¶ [0033], Gusler shows the system providing a menu for receiving input from the sender, where the sender can select individual users and/or a group for multiple-party receipt notifications (displaying, within a user interface, the plurality of users to the sender)
the forwarding the received read receipt does not forward the received read receipt to one or more users who are within the plurality of users to which the email is addressed but not within the read receipt distribution list; (see Fig. 2 items 205,204 and ¶¶ [0028],[0031], Gusler shows the notifications are sent to the persons listed in the multi-party notification (within the read receipt distribution list)
the email client is configured to present, within the user interface, a directory by which the sender can select a selected user that is neither the sender nor one of the plurality of users to which the email is addressed, the read receipt is forwarded to the selected user that is neither the sender nor one of the plurality of users to which the email is addressed, and (see Fig. 3 item 330 and ¶ [0033],[0034], Gusler shows providing a set of menu entries to the sender (a directory by which the sender can select), and the sender provides inputs such as the email addresses of the persons to receive the read receipt notifications (a selected user) and a selection signal indicating if the person is also to receive (or not receive) the email message (neither the sender nor one of the plurality of users to which the email is addressed)
Gusler does not explicitly show:
presenting, within the user interface, a user interface element associated with the plurality of users by which the senders selects a subset of the plurality of addresses associated with the plurality of users from the plurality of users,
the read receipt is forwarded to the selected user responsive to a read receipt subscription request from the selected user to receive read receipts for the sender

presenting, within the user interface, a user interface element associated with the plurality of users by which the senders selects a subset of the plurality of addresses associated with the plurality of users from the plurality of users, (see Fig. 1 and ¶ [0003],[0004], Kristiansen shows a system in which certain portions of an email sent to a group of recipients is not shared with all recipients, Fig. 2 and ¶ [0036] shows an example user interface in which a sender uses a drop-down menu or a button associated with email application etc. (a user interface element) and then selects the individual recipients from within the group of recipients, a subset of the group of recipients who are permitted to access certain portion of email (selects a subset of the plurality of addresses associated with the plurality of users)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Gusler to incorporate the teaching of Kristiansen such that the email system provides a user interface in which the sender can use a menu item to select a subset of the recipients of the email to receive the read receipts. Doing so would improve productivity in a corporate environment since the system would send read receipts to multiple recipients besides the original sender of an e-mail message who would like to know whether a certain recipient has read the message.
Clarke shows:
the read receipt is forwarded to the selected user responsive to a read receipt subscription request from the selected user to receive read receipts for the sender (see Fig. 1 and ¶ [0003],[0026], Clarke shows a system for management and delivery of status information for electronic messages including email, to improve user experience by enhancing the apparent immediacy of electronic communication, and by augmenting the contextual information available to the participants in the electronic communication, ¶ [0032] shows detecting, by a status agent in communication with the plurality of messaging applications, receipt of each of plurality of messages; transmitting, by the status agent for receipt by a status service, a received message notification for each of said plurality of messages received; detecting, by the status agent, that each of said plurality of messages has been read; and transmitting, by read receipt is forwarded to the selected user), ¶ [0075] shows status service is implemented on a server system, and includes a status data store for storing message ID information and related status information, and includes a subscription manager for managing the subscription of individual communication devices and their respective agents to the status service (responsive to a read receipt subscription)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Gusler to incorporate the teaching of Clarke such that the system includes a status service functionality and a status data store for storing message ID information and related status information including read receipts status, and a subscription manager for managing the subscription of individual users to the status service. Doing so would reduce unnecessary traffic on the network since the email clients will only send the read receipt notifications to a user based on the subscription.

Allowable Subject Matter
Claims 41-59 contain allowable subject matter. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 41 (and its dependent claims 42-50):
“A computer-implemented method performed within an email server, comprising: receiving, by the email server and from a sender via an email client, an email addressed to a plurality of users and a read receipt distribution list; forwarding, by the email server, the email and a read receipt request to addresses of the plurality of users; receiving, by the email server and from one of the plurality of users, a read receipt for the email; receiving, by a user not in the read receipt distribution list, a read receipt subscription request to receive read receipts for the sender; and forwarding, by the email server using the read receipt distribution list, the received read receipt to users included in the read receipt distribution list; and” is disclosed in prior art by Gusler; 
“determining, in response to the read receipt subscription being received, that the user not in the read receipt distribution list is permitted to subscribe;” and “forwarding, by the email server and based upon the evaluating, the received read receipt to the user not in the read receipt distribution list” is disclosed in prior art by Kirchmeier, which shows a method for sending various types of notifications to multiple groups/members, Fig. 2A and ¶ [0085] shows a user fills a form to subscribe to the notifications by providing information such as the types of notifications to be received and contact info, however Kirchmeier does not show subscribing to a read receipt notification. In a related prior art, Clarke shows detecting by a status agent, that each of a plurality of messages has been read; and transmitting, a read message notification, however neither Clarke or Kirchmeier shows that a user not in the read receipt distribution list is permitted to subscribe and forwarding, based upon the evaluating, the read receipt to the user not in the read receipt distribution list;
“evaluating the read receipt to detect that a subscription condition associated with the read receipt subscription request is met;” is disclosed in prior art by Lewis (US Patent Application Pub. No. 2003/0153302) Fig. 2 and ¶ [0010], [0292] shows a system for storing subscriber information such as account and device information and messaging attributes such as distribution lists associated with a particular subscriber, includes e-mail servers to send and receive mail messages to and from the Internet, ¶ [0250] shows the system receives confirmation of delivery and generates a receipt and may publish the receipt, which is received by a component which has subscribed to receive the receipt, however Lewis does not show a subscription condition. In a related prior art, Tomkov (US Patent Application Pub. No. 2002/01444154) in ¶ [0003],[0273] shows a system for verifying delivery and content of an electronic message, however neither Tomkov, Lewis, Clarke or Kirchmeier shows that a subscription condition associated with the read receipt subscription is met;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 41 as a whole.
Independent claim 51 (and its dependent claims 52-59) are allowable for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458